                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CIVIL ACTION NO. 18-21-DLB-CJS

JACOB ROYCE FAIRCHILD                                                         PLAINTIFF


v.            ORDER ADOPTING REPORT AND RECOMMENDATION


CHRIS HANKINS                                                               DEFENDANT

                       * *   * *   * *    * *       * *   * *   * *   * *

      This matter is before the Court upon the February 15, 2019 Report and

Recommendation (“R&R”) of United States Magistrate Judge Candace J. Smith (Doc. #

29), wherein she recommends that Plaintiff’s Motion for Sanctions (Doc. # 28) be granted

in part and that the case be dismissed.

      On February 7, 2018, Plaintiff, proceeding pro se, filed this civil rights action

pursuant 42 U.S.C. § 1983 against Jailer Chris Hankins and Dr. Roy Washington in the

Western District of Kentucky. Plaintiff’s claims arise from conditions of his confinement

while an inmate at the Grant County Detention Center. (Doc. # 1). Plaintiff’s case was

subsequently transferred to this Court on February 9, 2018. See (Doc. # 5). Following

the transfer, Defendant Washington was dismissed from this action. See (Doc. # 9). The

Court entered a Scheduling Order on March 23, 2018, which established a discovery

deadline of September 24, 2018 (Doc. # 18). The Order also directed Plaintiff to keep the

Court “informed of his current mailing address” and warned that “[f]ailure to notify the

Clerk of any change of address may result in dismissal of this case.” Id. at 2.


                                                1
       Defendant has served several discovery requests on the Plaintiff, none of which

Plaintiff has responded to. See (Doc. # 29 at 2). The Court ordered Plaintiff to respond

to Defendant’s First Set of Interrogatories and Request for Production of Documents by

November 26, 2018. (Doc. # 26). The Order was sent to Plaintiff’s address of record at

the Woodford County Detention Center, but was subsequently returned because Plaintiff

was no longer housed at that address. See (Doc. # 27). On December 10, 2018,

Defendant filed a Motion for Sanctions, which requested dismissal of the case and

monetary sanctions for failure to participate in discovery and to comply with the Court’s

Orders. (Doc. # 28). On February 15, 2019, Magistrate Judge Smith recommended

granting Defendant’s Motion in part and dismissing the case. See (Doc. # 29). The

deadline to file objections to the Magistrate Judge’s R&R was March 1, 2019. That

deadline having now expired without any objections being filed, the R&R is ripe for the

Court’s consideration. The Court having reviewed the R&R, and concluding that it is

sound in all respects, and being otherwise sufficiently advised,

       IT IS ORDERED as follows:

       (1)    The Magistrate Judge’s Report and Recommendation (“R&R”) (Doc. # 29)

is hereby adopted as the findings of fact and conclusions of law of the Court;

       (2)    The Defendant’s Motion for Sanctions (Doc. # 28) is hereby granted in part

(with respect to dismissal of this action) and denied in part (with respect to the imposition

of monetary sanctions);

       (3)    This matter is hereby dismissed and stricken from the Court’s active

docket; and

       (4)    A separate Judgment will be filed concurrently herewith.



                                             2
      This 3rd day of April, 2019.




J:\DATA\ORDERS\Cov2018\18-21 Order Adopting R&R.docx




                                            3
